DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-9 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 12/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,159,355 to Ohmura in view of Japanese Patent Number S58-41168 to Ryuichi, US Patent Number 5,392,556 to Ozeki, US Patent Number 4,178,713 to Higuchi, and US Patent Number 7,888,275 to Ward.

Regarding claims 1, 2 (dependent on claim 1), 3 (dependent on claim 1), and 4 (dependent on claim 1), Ohmura discloses a reel leg fixing apparatus comprising:
A movable hood having a tubular shape (connection sleeve 33) and including a protrusion (cover hood 43) protruding so as to have an opening for receiving a reel leg of a fishing reel (insertion opening 29); and
An operation nut (sliding nut 13) configured to be operated to move the movable hood in an axial direction (column 4, lines 29-34 disclose “The movable hood body 9 includes a movable hood part 11 facing the fixed hood part 3 and formed to be able to move on the male thread part 5, and a sliding nut 13 connected rotatably to the movable hood part 11 and screwed on the male thread part 5”),
Wherein the movable hood and the operation nut are coupled together via a coupling comprising a locking portion bent and provided at an end of the movable hood (inward curl 41) that is engaged with a recess at an end of the operation nut (toroidal groove 57),
Wherein the locking portion and the recess have an annular shape (toroidal groove 57 comprises an annular shape, and Figure 4 shows inward curl 41 matching and extending around toroidal groove 57)
Ohmura does not disclose a reinforcement member configured to restrict outward deformation of the movable hood, wherein the reinforcement member is provided along an outer surface or an inner surface of the fiber-reinforced resin member so as to restrict 
Ohmura does not disclose the movable hood is formed of a first layer of a fiber-reinforced resin member including reinforcement fibers impregnated with a synthetic resin.  However, these limitations are taught by Ozeki.  Column 7, lines 11-13 disclose “the reel leg fixing device may be preferably formed of a fiber reinforced synthetic resin”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hood out of fiber reinforced synthetic resin as a known type of light and strong material to hold the reel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Ohmura and Ozeki do not disclose the reinforcement fibers oriented at least in the axial direction.  However, this limitation is taught by Higuchi.  Column 3, lines 16-18 disclose “there is formed a reinforcing fiber layer 3 in which the fibers are arranged or oriented in the direction parallel to the length of the rod pipe”.  It would be obvious to a person having ordinary skill in the art to modify Ohmura and Ozeki using the teachings from 
Ohmura, Ozeki, and Higuchi do not explicitly disclose the reinforcement fibers oriented at least in the axial direction extending continuously in the coupling between the movable hood and the operation nut.  However, Higuchi shows layer 3 extending in an axial orientation continuously in Figure 1, and further suggests that “The fibers to be employed for this layer 3 may be advantageously selected from a class of materials having a high tensile strength and high modulus”.  Since layer 3 is used for reinforcement, it would be obvious to a person having ordinary skill in the art to arrange the fibers of layer 3 continuously over the entire length of the movable hood in order to retain the tensile strength of unbroken fibers rather than to break them up.
Ohmura, Ozeki, and Higuchi do not disclose the locking portion comprising a second layer of the fiber-reinforced resin member stacked together with the first layer of the fiber-reinforced resin member in the radial direction, the second layer having reinforcement fibers with a longitudinal axis oriented in the axial direction.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional reinforcing layers in order to further strengthen the attachment apparatus at the locking portion where there is additional forces acting on the attachment, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Ohmura, Ozeki, and Higuchi do not disclose both ends of the reinforcement fibers of the second layer terminating in the recess at the end of the operation nut.  However, this 

Regarding claim 5 (dependent on claim 1), Ohmura and Ozeki does not explicitly disclose the fiber-reinforced resin member being formed of a prepreg sheet including reinforcement fibers impregnated with a synthetic resin.  However, as shown in column 15, lines 45-58, using prepreg sheets to form a fiber reinforced structure is known in the art, and it would be obvious to a person having ordinary skill in the art to form the fiber-reinforced resin member of a prepreg sheet including reinforcement fibers impregnated with a synthetic resin as a known way of forming fiber reinforced resin structures.

Regarding claim 7 (dependent on claim 1), Ryuichi further teaches the reinforcement member being formed of a metal ring-shaped member (metal ring 9).  

Regarding claim 8 (dependent on claim 1), Ryuichi does not disclose the reinforcement member being formed of a prepreg sheet including reinforcement fibers oriented in a circumferential direction.  However, it would thus have been obvious to one having ordinary skill in the art at the time the invention was made to make the reinforcing ring out of a fiber reinforced synthetic resin as a known type of synthetic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Furthermore, it would be obvious to a person having ordinary skill in the art to orient the fibers in a circumferential direction in order to provide the greatest strength in the direction in which the most stress is applied.

Regarding claim 9 (dependent on claim 1), Ryuichi further teaches the reinforcement member being positioned around the locking portion and the recess of the coupling.  Figures 5 and 6 show a reinforcement member (metal ring 9) provided along an outer surface of the locking portion (3a) and the recess (4b) of the coupling.  

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.  
Applicant’s arguments regarding the amended limitations are moot in view of the current grounds of rejection.  Furthermore, Figures 7b, 8b-c, and 9-15 show various embodiments for the orientation of the fibers, including some with both ends terminating in the recess and some with only one end terminating in the recess, as well as embodiments where the longitudinal direction of the fibers are not all oriented in the axial direction.  The applicant has thus not established any criticality in both ends of the fibers terminating in the recess, or in the orientation of the fibers, and these all appears to be obvious variants of known orientations of fiber materials.  Although the applicant noted in their arguments that the examiner requested additional evidence of unexpected effects of these embodiments, no additional evidence has been provided.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642